Title: John Harvie to Thomas Jefferson, 5 March 1811
From: Harvie, John
To: Jefferson, Thomas


          
            Dear Sir
            Rockingham March 5th 1811
          
           I am sorry to be delinquent in discharging my note to you at the time it became due but it has proceeded from a failure in those opportunities of remittance which I had calculated upon and the difficulty of procuring others as substitutes. I had confidently expected to remit the money by a very safe had hand in the latter end of February but was disappointed in the crossing of the mountain of the gentleman who intended it. I then looked forward to a transmission by some person going over to the march Court of your County but was again left in the lurch. but at last found a safe opportunity in the gentleman (Mr Carthrae) who hands you this letter. He will pay you one hundred and thirty dollars sixty nine cents and take up my obligation which I forwarded to you under with the others under a blank cover some months ago, and which I presume you have received as I put the paper into the hands of Mr Garth of Charlottesville to send to you, and have never heard from you ab since about them
          
            Yrs respectfully
            
 John Harvie
          
        